18‐1374‐bk 
      In Re: Ocean Rig UDW, Inc. 
                                                                                           
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
      CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
      PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
      PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
      SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
      (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
      SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
      REPRESENTED BY COUNSEL.   
       
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3    City of New York, on the 19th day of March, two thousand nineteen. 
 4     
 5          PRESENT:  PIERRE N. LEVAL, 
 6                           RICHARD C. WESLEY, 
 7                           RAYMOND J. LOHIER, JR., 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          IN RE: OCEAN RIG UDW INC., 
11     
12                           Debtor. 
13          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐            
 1        TALLY MINDY WIENER, 
 2     
 3                         Appellant, 
 4     
 5                   v.                                                     No. 18‐1374‐bk 
 6                                                                   
 7        OCEAN RIG UDW INC., IRAKLIS 
 8        SBAROUNIS, DRILL RIGS 
 9        HOLDINGS INC., DRILLSHIPS 
10        FINANCING HOLDING INC., 
11        DRILLSHIPS OCEAN VENTURES 
12        INC., 
13         
14                 Debtors‐Appellees, 
15     
16        SIMON APPELL, Foreign 
17        Representative, ELEANOR FISHER, 
18        Foreign Representative, 
19         
20                         Debtors. 
21        ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22        FOR APPELLANT:                                            TALLY MINDY WIENER, pro se, 
23                                                                  New York, NY. 
24     
25        FOR APPELLEE:                                      DANIEL A. RUBENS, Orrick, 
26                                                           Herrington & Sutcliffe LLP, 
27                                                           New York, NY (Evan C. 
28                                                           Hollander, Emmanuel Fua, 
29                                                           Orrick, Herrington & Sutcliffe 
30                                                           LLP, New York, NY, Kelsi B. 
31                                                           Corkran, Orrick, Herrington & 
32                                                           Sutcliffe LLP, Washington, DC, 
33                                                           on the brief). 


                                                 2
 1          Appeal from a judgment of the United States District Court for the 

 2    Southern District of New York (John G. Koeltl, Judge). 

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

 4    AND DECREED that the judgment of the District Court is AFFIRMED. 

 5          Tally Mindy Wiener, an attorney appearing pro se, appeals the dismissal 

 6    by the District Court (Koeltl, J.) of her appeal of orders from the Bankruptcy 

 7    Court for the Southern District of New York (Glenn, U.S.B.J.) recognizing the 

 8    Cayman Islands–based reorganization of Ocean Rig UDW Inc. (UDW) and three 

 9    of its subsidiaries (together with UDW, the Debtors) and providing related relief.   

10    We assume the parties’ familiarity with the facts and record of prior proceedings, 

11    to which we refer only as necessary to explain our decision to affirm. 

12          The Bankruptcy Court recognized the Debtors’ Cayman Islands–based 

13    reorganization as a foreign main proceeding under Chapter 15 of the Bankruptcy 

14    Code.    Supp. App’x 618–52.    In a separate order, the District Court granted 

15    related relief, including an automatic stay of all proceedings against the Debtors 

16    in the United States.    Id. at 653–58; see 11 U.S.C. §§ 362, 1517, 1519–1521.   

17    Wiener, a purported shareholder of UDW, appealed to the District Court, which 


                                                 3
 1    dismissed her appeal for lack of appellate standing and due to equitable 

 2    mootness.    Wiener challenges both holdings on appeal. 

 3           “To have standing to appeal from a bankruptcy court ruling in this Circuit, 

 4    an appellant must be an ‘aggrieved person,’ a person directly and adversely 

 5    affected pecuniarily by the challenged order of the bankruptcy court. . . .    The 

 6    stringency of our rule is rooted in a concern that freely granting open‐ended 

 7    appeals to those persons affected by bankruptcy court orders will sound the 

 8    death knell of the orderly disposition of bankruptcy matters.”    In re Gucci, 126 

 9    F.3d 380, 388 (2d Cir. 1997) (quotation marks omitted).    “This test is stricter than 

10    Article III’s injury in fact test.”    In re Barnet, 737 F.3d 238, 242 (2d Cir. 2013) 

11    (quotation marks omitted). 

12           Wiener argues that “[s]he is a shareholder aggrieved by injunctions to 

13    which she is subject, to which she remains subject because they are ongoing in 

14    the U.S.”    That Wiener is subject to these injunctions does not, without more, 

15    make her an “aggrieved person.”    See Kane v. Johns‐Manville Corp. (In re 

16    Johns‐Manville Corp.), 843 F.2d 636, 642 (2d Cir. 1988) (“[I]f appellate standing is 

17    not limited, bankruptcy litigation will become mired in endless appeals brought 


                                                   4
 1    by the myriad of parties who are indirectly affected by every bankruptcy court 

 2    order.”).    Instead, Wiener must demonstrate that her pecuniary interests were 

 3    directly and adversely affected by the injunctive relief.    See In re Gucci, 126 F.3d 

 4    at 388.    Wiener has not pursued any action against UDW that has been stayed 

 5    because of the injunctive relief, and her brief does not identify any action that she 

 6    plans to pursue.    Wiener has also failed to identify any other way her pecuniary 

 7    interests have been directly and adversely affected by the challenged orders.   

 8    Under the Cayman Islands Companies Law, the property of a company that is 

 9    “winding up” “shall be applied in satisfaction of its liabilities pari passu and 

10    subject thereto shall be distributed amongst the members according to their 

11    rights and interests in the company.”    See Supp. App’x 385 (quoting Cayman 

12    Islands Companies Law § 140(1)).    Here, the District Court found that “as of the 

13    [D]ebtors’ initiation of the Cayman Proceedings, UDW was insolvent.”    In re 

14    Ocean Rig UDW Inc., 585 B.R. 31, 36 (S.D.N.Y. 2018).    Wiener does not argue 

15    that the District Court’s finding of insolvency was in error; nor does she show 

16    that, as a shareholder, she has a pecuniary interest in the reorganization of the 

17    insolvent Cayman Islands corporation. 


                                                5
 1          Wiener argues that our decision in Morning Mist Holdings Ltd. v. Krys (In 

 2    re Fairfield Sentry Ltd.), 714 F.3d 127 (2d Cir. 2013), demonstrates that she is an 

 3    aggrieved person.    But In re Fairfield did not discuss appellate standing, and the 

 4    injunctive relief entered in In re Fairfield prevented the appellant from pursuing 

 5    a specific action it had already instituted.    Id. at 130–31; see In re Barnet, 737 

 6    F.3d at 243. 

 7          We therefore conclude that the District Court correctly dismissed Wiener’s 

 8    appeal for lack of appellate standing.    We have considered Wiener’s remaining 

 9    arguments and conclude that they are without merit.    For the foregoing reasons, 

10    the judgment of the District Court is AFFIRMED.     

11                                             FOR THE COURT:   
12                                             Catherine O’Hagan Wolfe, Clerk of Court 




                                                  6